ON PETITION FOR REHEARING EN BANC

PER CURIAM:
The court having been polled at the request of one of the members of the court and a majority of the judges who are in regular active service and not disqualified not having voted in favor (Fed. R.App. P. and 5th Cir. R. 35), the Petition for Rehearing En Banc is DENIED.
Voting for en banc rehearing were; Judge Jerry E. Smith, Judge Jacques L. Wiener, Jr., Judge Fortunato P. Benavides, Judge Carl E. Stewart, Judge James L. Dennis, Judge Edward C. Prado and Judge Jennifer W. Elrod. Voting against en banc rehearing were: Chief Judge Edith H. Jones, Judge Carolyn Dineen King, Judge E. Grady Jolly, Judge W. Eugene Davis, Judge Emilio M. Garza, Judge Edith B. Clement, Judge Priscilla R. Owen, Judge Leslie H. Southwick, and Judge Catharina Haynes.*
Upon the filing of this order, the clerk shall issue the mandate forthwith. See Fed. RApp. P. 41(b).

 In 2009, the court decided to begin identifying the judges voting for or against en banc rehearing where a poll is taken and the request for en banc rehearing is denied.